717 S.E.2d 372 (2011)
STATE of North Carolina
v.
Johnny Ray DAUGHTRY.
No. 412A93-5.
Supreme Court of North Carolina.
August 25, 2011.
Sharon L. Smith, Raleigh, for Daughtry, Johnny Ray.
L. Michael Dodd, Special Deputy Attorney General, for State of North Carolina.
Susan Doyle, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 5th of April 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Johnston County:
"Denied by order of the Court in conference, this the 25th of August 2011."
Upon consideration of the petition filed by Defendant on the 5th of April 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed for limited purpose of ordering an Evidentiary Hearing as to MAR 2 by order of the Court in conference, this the 25th of August 2011."